Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s arguments, see Remarks, filed 03/04/2021, with respect to restriction requirement have been fully considered and are persuasive.  The restrictions of claims 1-2, 5-7 and 20-34 has been withdrawn. 
3.	Accordingly, Claims 1-2, 5-7 and 20-34 are now pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Salkintzis (US 20190274178 A1) in view of LIU (US 20200374965 A1). 
As per claim 1, Salkintzis teaches a method comprising: receiving, by a wireless device via a first access network (Salkintzis, ¶0102, receiving by UE via 3GPP access network), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Salkintzis, ¶0102, an indicator to establish multi-access PDU session from the single access PDU session or changing from single access PDU session to a multi access PDU session via non-3GPP access network).
	Salkintzis further teaches when the active child PDU session becomes unavailable in the UE due to lack of radio signal it becomes standby (Salkintzis, ¶0104).
	However, Salkintzis does not explicitly teach determining that the second access network is not available; and sending, by the wireless device to a computing device and based on the determination that the second access network is not available, a parameter indicating that the wireless device has no radio coverage for the second access network.  
 	In the same field of endeavor, LIU teaches determining that the second access network is not available (LIU, ¶0070, determining that the secondary access network is unavailable); and sending, by the wireless device to a computing device and based on the determination that the second access network is not available (LIU, ¶0068 and ¶0070, sending by the terminal device to primary access network device (i.e. computing device) and based on determining that the secondary access network is unavailable), a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Salkintzis in order to provide a communication method, an access network device and a terminal device, which can control a secondary connection between the terminal device and a secondary access network device to improve the throughput of the user plane data.
As per claim 2 as applied to claim 1 above, Salkintzis teaches, wherein the computing device comprises a session management function (SMF) (Salkintzis, ¶0101, session management function or SMF146).  
As per claim 6 as applied to claim 1 above, Salkintzis teaches wherein the receiving the indication comprises receiving a session modification command (Salkintzis, ¶0102, PDU session establishment request message or command) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Salkintzis, ¶0102, single PDU session identity).
As per claim 7 as applied to claim 6 above, Salkintzis teaches, wherein the session modification command further comprises at least one traffic rule for the multi-
As per claim 21, Salkintzis teaches a method comprising: receiving, by a wireless device via a first access network (Salkintzis, ¶0102, receiving by UE via RAN 215 of 3GPP access network), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU session via a second access network (Salkintzis, ¶0102, an indicator to establish multi-access PDU session from the single access PDU session or changing from single access PDU session to a multi access PDU session via non-3GPP access network).
	However, Salkintzis does not explicitly teach determining that the second access network is available; and sending, by the wireless device to a computing device and based on the determination that the second access network is available, a parameter indicating that the wireless device has radio coverage for the second access network.  
 	In the same field of endeavor, LIU teaches determining that the second access network is available (LIU, ¶0069, determining that the secondary access network is available); and sending, by the wireless device to a computing device and based on the determination that the second access network is available (LIU, ¶0068-69, sending by the terminal device to primary access network device (i.e. computing device) and based on determining that the secondary access network is available), a parameter indicating that the wireless device has radio coverage for the second access network (LIU, ¶0068-69, a message including link quality information (i.e. QoS parameters) indicating that radio link of the secondary access network meets a preset condition (therefore the terminal device has good or rich radio coverage)). 

As per claim 22 as applied to claim 21 above, Salkintzis teaches, wherein the computing device comprises a session management function (SMF) (Salkintzis, ¶0101, session management function or SMF146).  
As per claim 25 as applied to claim 21 above, Salkintzis teaches wherein the receiving the indication comprises receiving a session modification command (Salkintzis, ¶0102, PDU session establishment request message or command) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Salkintzis, ¶0102, single PDU session identity).
As per claim 26 as applied to claim 25 above, Salkintzis teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Salkintzis, ¶0098 and ¶0104, traffic matching rule of multi access PDU session). 
As per claim 27, Salkintzis teaches a method comprising: sending, by a base station to a wireless device via a first access network Salkintzis, Fig.6A and ¶0102, sending by RAN 215 (i.e. base station, ¶0039) via 3GPP access network), an indication to modify a single- access packet data unit (PDU) session to a multi-access PDU 
However, Salkintzis does not explicitly teach receiving, from the wireless device, a parameter indicating that the wireless device has radio coverage for the second access network. 
In the same field of endeavor, LIU teaches receiving, from the wireless device, a parameter indicating that the wireless device has radio coverage for the second access network (LIU, ¶0068-69, receiving from terminal device a message including link quality information (i.e. QoS parameters) indicating that radio link of the secondary access network meets a preset condition (therefore the terminal device has good or rich radio coverage)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Salkintzis in order to provide a communication method, an access network device and a terminal device, which can control a secondary connection between the terminal device and a secondary access network device to improve the throughput of the user plane data.

As per claim 29 as applied to claim 27 above, Salkintzis teaches wherein the computing device comprises an access and mobility management function (AMF) device (Salkintzis, Fig.6A and ¶0110, AMF 145).  
 	As per claim 30 as applied to claim 27 above, Salkintzis teaches wherein the second access network comprises a non-3GPP access network (Salkintzis, Fig.6A and ¶0109, non-3GPP access network). 
As per claim 31 as applied to claim 27 above, Salkintzis teaches wherein the receiving the indication comprises receiving a session modification command (Salkintzis, ¶0102, PDU session establishment request message or command) comprising at least one of: an access type of the second access network; or an identifier of the single-access PDU session (Salkintzis, ¶0102, single PDU session identity).
As per claim 32 as applied to claim 31 above, Salkintzis teaches, wherein the session modification command further comprises at least one traffic rule for the multi-access PDU session (Salkintzis, ¶0098 and ¶0104, traffic matching rule of multi access PDU session). 
 	As per claim 33 as applied to claim 27 above, Salkintzis teaches, wherein sending the acknowledgement for modifying the single-access PDU session to the multi-access PDU session (Salkintzis, ¶0089, receiving or sending an acknowledgment 

B)	Claims 5, 20, 23-24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis (US 20190274178 A1) in view of LIU (US 20200374965 A1) and further in view of DAO (US 20180198867 A1). 
 	As per claim 5 as applied to claim 1 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio capability), and wherein receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving (DAO, ¶0188 and ¶0280, PDU session modification such as state transition of single PDU session or multiple PDU session), by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
 	As per claim 20 as applied to claim 1 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify an existing single- access PDU session to the multi-access PDU session using the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device to a session management function (SMF), a session modification command negative acknowledgement that indicates a rejection of the indication to modify an existing single- access PDU session to the multi-access PDU session using the second access network (DAO, ¶0444, sending to SMF session Modification rejected (i.e. negative acknowledgement) which indicates rejection of PDU sessions modification using target/second RAN).    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) 
	As per claim 23 as applied to claim 21 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device via the second access network, an indication for registration of the second access network. 
In the same field of endeavor, DAO teaches sending, by the wireless device via the second access network, an indication for registration of the second access network (DAO, ¶0282, sending via RAN nodes (i.e. target RAN) an indication for registration).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003). 
 	As per claim 24 as applied to claim 21 above, Salkintzis in view of LIU does not explicitly teach sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability, and wherein receiving the indication to modify the single-access PDU session to the multi- access PDU session further comprises receiving, by the wireless device via the first access network and based on the indicator of radio capability, the indication to modify the single-access PDU session to the multi-access PDU session, via the second access network.  
 	In the same field of endeavor, DAO teaches sending, by the wireless device via the first access network and for a registration process, an indicator of radio capability (DAO, ¶0282, sending via RAN node 204 for registration an indication for radio 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
 	As per claim 34 as applied to claim 27 above, Salkintzis in view of LIU teaches a parameter indicating that the wireless device has radio coverage for the second access network (LIU, ¶0068-69, a message including link quality information (i.e. QoS parameters) indicating that radio link of the secondary access network meets a preset condition (therefore the terminal device has good or rich radio coverage)). 
However, Salkintzis in view of LIU does not explicitly teach wherein the parameter further indicates that the wireless device supports the multi-access PDU session.
 wherein the parameter further indicates that the wireless device supports the multi-access PDU session (DAO, ¶0151, parameters indicating that UE is supporting multiple PDU sessions).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DAO into invention of Salkintzis and LIU in order to manage packet data unit (PDU) sessions in the network to reduce signaling overhead and connection time issues in the network (DAO, ¶0003).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643